FL Office 7th St., Suite. 216 Plantation, FL33324 Tel:954-424-2345 Fax:954-424-2230 NC Office 19720 Jetton Road, 3rd Floor Cornelius, NC28031 Tel:704-892-8733 Fax:704-892-6487 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Pre-effective Registration Statement on Form S-11 Amendment No 1, of our report dated July 30, 2013, relating to the audited consolidated financial statements of CenturyTouch Ltd, Inc. as of June 30, 2012and 2011, and the related consolidated statements of income, stockholders’ equity, and consolidated cash flows for the years ended June 30, 2012 and 2011,and to the reference to our Firm under the heading "Experts" in the Prospectus. /s/ Bongiovanni & Associates C.P.A’s Bongiovanni & Associates C.P.A’s August 5, 2013
